Citation Nr: 1424292	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from November 1987 to August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the record.  This matter was previously (in April 2010, January 2012, and December 2013) remanded for additional development

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware that this case was remanded on three previous occasions and that the instant remand will add to the delay in the final disposition of the appeal.  However, inadequate response to the prior remands compels yet another remand for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).    

At the January 2010 hearing, the undersigned elicited testimony from the Veteran and her husband as to why they believed her current back disability is related to service.  Their testimony was essentially to the effect that her back disability began in service (although she did not seek medical attention in service) and has persisted since.  Governing law and caselaw clearly provide that competent lay evidence must be considered in the adjudication of a claim for VA benefits.  On January 2014 VA examination (conducted pursuant to the Board's last previous remand), the examiner identified the records reviewed (including those in VBMS, which contains copies of lay statements and a transcript of the January 2010 hearing).  However the examiner (apparently not an orthopedist) did not note (or in the opinion account for) the lay testimony/reports of onset of back complaints in service and continuity of such complaints since.  In other words, the opinion does not address the primary theory of entitlement alleged.  Furthermore, the opinion does not include any adequate rationale as to why the Veteran's current back disability was not aggravated by her service-connected bilateral foot disabilities.  Finally, the opinion does not (as requested) identify each low back disability entity found and the etiology of each, but instead discusses the etiology for back pain (which of itself is not a compensable disability) 

Accordingly, the case is REMANDED for the following:

1.  Obtain any updated records of treatment the Veteran has received for her low back disability.

2.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her low back disability.  The Veteran's entire record (to specifically include this remand, hearing testimony, and all other lay evidence) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each low back disability entity found.

(b)  Please identify the likely etiology for each low back disability entity diagnosed.  Specifically is it at least as likely as not (a 50 % or greater probability) that the disability is directly related to the Veteran's service/events or injury therein?

(c)  As to each low back disability entity diagnosed (that is determined to not be directly related to the Veteran's service), please opine it is at least as likely as not (a 50 % or greater probability) that such was caused or aggravated (the opinion must address the concept of aggravation) by her service-connected bilateral foot disabilities.

The examiner must include rationale for all opinions.  The explanation must specifically account for the lay evidence/testimony in the record and address both theories of entitlement, i.e., that (despite identifiable postservice etiologies) the current low back disability flows from complaints of back pain that began in service and have persisted and that the low back disability was caused or aggravated by service-connected foot disabilities.  

3.  Then, review the record and readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

